9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. Examiner has thoroughly reviewed applicant’s arguments but firmly believes the cited reference to reasonably and properly meet the claimed limitations. Examiner respectfully direct the Application to paragraphs 0057-0068, Tarighat Mehrabani where discloses that the second wired medium 308B between the first repeater device 104A and the second repeater device 104B may be used to transport a modulated RF waveform e.g. a multiplexed mmWave RF signal. The second wired medium such as a coaxial cable, a fiber optic cable and may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting, the second repeater device 304B may be configured to perform frequency conversion between frequency f1 60 GHz and frequency f2 and f3 i.e. frequency band such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands LTE4G. In paragraph 0074, Tarighat Mehrabani discloses that a plurality of data streams may be exchanged by the first communication device 102 with the plurality of end-user devices and the one or more communication systems of the plurality of communication systems 106 over the plurality of RF signals and wired mediums via at least one repeater device of the plurality of repeater devices 104A to 104N.
Additionally, the examiner has given the claim language its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant always has the opportunity to amend the claims during prosecution, and broad interpreted by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
Examiner’s Note: the Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-10, 36-53 are rejected under 35 U.S.C. 103 as being unpatentable over Tarighat Mehrabani (20210175925) in view of Jia et al (20210028915).
Regarding claim 1, Mehrabani discloses, Node apparatus (fig. 1-7, abstract) comprising: 
a first port for interfacing (¶ 0051, the wired connection system may include ports to connect to wired mediums, such as a fiber optic cable and the like); 
a second port for interfacing with a second portion of the network topology using at least a second type of network medium for data transmission; first network interface logic in communication with the first port (¶ 0051, the wired connection system may include ports to connect to wired mediums, such as a coaxial cable); 
first RF integrated circuit apparatus in data communication with the first network interface logic, the first RF integrated circuit apparatus configured to at least generate first RF waveforms within a first sub-band of a first prescribed frequency band (¶ 0058-0059, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 i.e. frequency band for wireless access to end users, such as 5 GHz band); 
frequency shifter apparatus configured to shift the first RF waveforms within the first prescribed frequency band to a frequency lower than the first prescribed frequency band (¶ 0058-0059 and 0074, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., smartphones, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands); and 
second RF IC apparatus in data communication with the first network interface logic, the second IC apparatus configured to at least generate second RF waveforms within a second sub- band of the first prescribed frequency band (¶ 0058-0059, repeater device 304B may be configured to perform frequency conversion between frequency f1 and frequency f3 i.e. frequency band for wireless access to end users, such as 2.4 Ghz for Bluetooth, or other bands); 
wherein the first RF IC apparatus is configured to generate at least part of the first RF waveforms for output via at least two first spatial diversity ports (¶ 0055, 0058-0059, the UEs utilizes propagation over-the-air, enabled by operating frequency f2 e.g., 5 GHz in case of Wi-Fi devices, 2.4 GHz Wi-Fi, CBRS band in case of LTE/5G-NR devices), examples of the different communication protocols include, but is not limited to Wi-Fi 2.4 GHz, 3.6 GHz, 5 GHz i.e. IEEE 802.11 protocol and variations thereof, Zigbee protocol, Bluetooth protocol, BLE, or other protocols that typically operate in the range 1 MHz to 6 GHz), and 
the second RF IC apparatus is configured to generate at least part of the second RF waveforms for output via at least two second spatial diversity ports (¶ 0055, 0058-0059, the UEs utilizes propagation over-the-air, enabled by operating frequency f2 e.g., 5 GHz in case of Wi-Fi devices, 2.4 GHz Wi-Fi, CBRS band in case of LTE/5G-NR devices, examples of the different communication protocols include, but is not limited to Wi-Fi 2.4 GHz, 3.6 GHz, 5 GHz i.e. IEEE 802.11 protocol and variations thereof, Zigbee protocol, Bluetooth protocol, BLE, or other protocols that typically operate in the range 1 MHz to 6 GHz).
Mehrabani does not specifically disclose a first port for interfacing with a first portion of a network topology using at least a first type of network medium for data transmission.
In the same field of endeavor, Jia et al discloses, a first port for interfacing with a first portion of a network topology using at least a first type of network medium for data transmission (¶ 0057, optical fiber, fig. 3-7); a second port for interfacing with a second portion of the network topology using at least a second type of network medium for data transmission (¶ 0057, coaxial cable, fig. 3-7). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Mehrabani by specifically adding feature in order to enhance system performance to the significant improvement to the transmission performance of the digital link of radio frequency over glass network is achieved by introducing the delta-sigma modulation and demodulation processes at both the headend/hub and the customer premises/end users, thus, effectively replacing the optical connection with digital transmissions. The network transmission asymmetry is utilized to reduce the complexity at the transmitter side. The cost and design complexity of fiber nodes are significantly reduced while improving the system reliability as taught by Jia et al.
Regarding claim 2, Mehrabani and Jia et al disclose in claim 1 further, Jia et al discloses, wherein the first portion of the network topology comprises a fiber-optic distribution portion of the network topology, and the second portion comprises a coaxial cable portion of the network topology (¶ 0011, 0057-0058, a hybrid fiber coaxial (HFC) network is provided. The network includes an optical hub configured to transmit a digitized bit stream over a digital optical link, a fiber node configured to receive the digitized bit stream over the digital optical link and convert the received digitized bit stream into a delta-sigma demodulated analog signal, and at least one end user configured to receive the delta-sigma demodulated analog signal from the fiber node).
Regarding claim 3, Mehrabani and Jia et al disclose in claim 1 further, Jia et al discloses, wherein the network topology comprises a hybrid fiber coaxial cable television network topology operated by a multiple systems operator (¶ 0011, 0057 and 0066, a hybrid fiber coaxial (HFC) network is provided. The network includes an optical hub configured to transmit a digitized bit stream over a digital optical link, a fiber node configured to receive the digitized bit stream over the digital optical link and convert the received digitized bit stream into a delta-sigma demodulated analog signal, and at least one end user configured to receive the delta-sigma demodulated analog signal from the fiber node).
Regarding claim 4, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the first RF integrated circuit apparatus and the second RF integrated circuit apparatus each comprise   at least one IEEE-Std. (Institute of Electrical and Electronics Engineers standard)  802.11 ax compliant IC or chipset configured to generate at least the part of the first RF waveforms within the first sub-band of the first prescribed frequency band, and the second RF waveforms within the second sub-band of the first prescribed frequency band, respectively (¶ 0055, 0058-0059, the UEs utilizes propagation over-the-air, enabled by operating frequency f2 e.g., 5 GHz in case of Wi-Fi devices, 2.4 GHz Wi-Fi, CBRS band in case of LTE/5G-NR devices, examples of the different communication protocols include, but is not limited to Wi-Fi 2.4 GHz, 3.6 GHz, 5 GHz i.e. IEEE 802.11 protocol and also see Jia et al disclose ¶ 0057, 0063).
Regarding claim 6, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the first and second sub-bands each comprise frequency band below 1.6 GHz, said frequency bands below 1.6 GHz suitable for transmission over a coaxial cable portion of the network topology, the coaxial cable portion comprising the second portion of the network topology (¶ 0021, 0026, Jia et al discloses, ¶ 0051, 0057, table 1).
Regarding claim 8, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the second RF IC apparatus comprises an IC or chipset configured to support at least one of 3GPP Long Term Evolution (LTE) or 3GPP 5G NR protocols (¶ 0059-0060 and Jia et al discloses, ¶ 0057, 0063 and 0074).
Regarding claim 9, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the IC or chipset configured to support at least one of 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 3GPP 5G NR (New Radio) protocols is configured to generate RF waveforms within  an unlicensed or quasi-licensed spectrum band selected from the group consisting of: (i) NR-U bands, (ii) CBRS bands, and (iii) C-Bands (¶ 0025, 0059, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074).
Regarding claim 10, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the RF waveforms within the unlicensed or quasi-licensed spectrum band selected from the group consisting of: (i) NR-U bands, (ii) CBRS bands, and (iii) C-Bands  are coupled to the second port via a signal path comprising at least a second frequency shifter apparatus and amplification logic (¶ 0025, 0059, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074); and wherein the second frequency shifter apparatus is configured to shift the RF waveforms within the unlicensed or quasi-licensed spectrum band selected from the group consisting of: (i) NR-U bands, (ii) CBRS bands, and (iii) C-Bands to a third sub-band within the first prescribed frequency band (¶ 0025, 0059, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074).
Regarding claim 36, Mehrabani discloses, a method of operating a node apparatus of a network infrastructure to provide broadband data services (fig. 1-7, abstract), the method comprising: 
receiving, via a first portion of a network infrastructure (¶ 0051); 
providing, via first network interface logic, at least a first portion of the first signals to a first RF (radio frequency) integrated circuit (IC) apparatus of the node apparatus (¶ 0058-0059, see detail in claim 1); 
providing via the first network interface logic, at least a second portion of the first signals to a second RF IC apparatus (¶ 0058-0059, see detail in claim 1); 
using the first RF integrated circuit apparatus of the node apparatus for at least generating RF waveforms within a first sub-band of a prescribed frequency band via at least two first spatial diversity ports (¶ 0058-0059, see detail in claim 1); 
using the second RF integrated circuit apparatus for at least generating RF waveforms within a second sub-band of the prescribed frequency band via at least two second spatial diversity ports (¶ 0058-0059, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., smartphones, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands); 
using a first frequency shifter apparatus of the node apparatus to shift the RF waveforms within the first and second sub-bands to at least one frequency lower than the first prescribed frequency band (¶ 0058-0059, 0074, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., smartphones, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands); and 
providing the shifted RF waveforms to a second portion of the network (¶ 0058-0059, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., smartphones, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands).
Mehrabani does not specifically disclose using at least a first type of network medium for data transmission, first signals.
In the same field of endeavor, Jia et al discloses, using at least a first type of network medium for data transmission, first signals and using at least a second type of network medium for data transmission (¶ 0057, optical fiber, coaxial cable, fig. 3-7). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Mehrabani by specifically adding feature in order to enhance system performance to the significant improvement to the transmission performance of the digital link of radio frequency over glass network is achieved by introducing the delta-sigma modulation and demodulation processes at both the headend/hub and the customer premises/end users, thus, effectively replacing the optical connection with digital transmissions. The network transmission asymmetry is utilized to reduce the complexity at the transmitter side. The cost and design complexity of fiber nodes are significantly reduced while improving the system reliability as taught by Jia et al.
Regarding claim 37, Mehrabani and Jia et al disclose in claim 1 further, Jia et al discloses, wherein the first portion of the network infrastructure comprises a fiber-optic distribution portion of the network infrastructure, and the second portion comprises a coaxial cable portion of the network infrastructure (¶ 0011, 0057-0058, a hybrid fiber coaxial (HFC) network is provided. The network includes an optical hub configured to transmit a digitized bit stream over a digital optical link, a fiber node configured to receive the digitized bit stream over the digital optical link and convert the received digitized bit stream into a delta-sigma demodulated analog signal, and at least one end user configured to receive the delta-sigma demodulated analog signal from the fiber node).
Regarding claim 38, Mehrabani and Jia et al disclose in claim 1 further, Jia et al discloses, wherein the network infrastructure comprises a hybrid fiber coaxial (HFC) cable television network topology operated by a multiple systems operator (MSO) (¶ 0011, 0057-0058, a hybrid fiber coaxial (HFC) network is provided. The network includes an optical hub configured to transmit a digitized bit stream over a digital optical link, a fiber node configured to receive the digitized bit stream over the digital optical link and convert the received digitized bit stream into a delta-sigma demodulated analog signal, and at least one end user configured to receive the delta-sigma demodulated analog signal from the fiber node).
Regarding claim 39, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein at least one of (i) the using the first RF integrated circuit apparatus for at least generating RF waveforms within a first sub-band of a prescribed frequency band via at least two first spatial diversity ports, or (ii) using the second RF integrated circuit apparatus for at least generating RF waveforms within a second sub-band of the prescribed frequency band via at least two second spatial diversity ports, comprises using at least one IEEE-Std. (Institute of Electrical and Electronics Engineers standard) 802.11 ax compliant IC or chipset for generating at least the part of the RF waveforms within the first sub-band or second sub-band, respectively (¶ 0058-0060, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074).
Regarding claim 40, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the generating of the RF waveforms within a first sub-band comprises generating the RF waveforms with the first sub-band such that they are not overlapping with the RF waveforms of the second sub-band (¶ 0058-0059, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., smartphones, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands).
Regarding claim 41, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the generating of the first and second sub-bands each comprise generating within respective frequency bands below 1.6 GHz, said frequency bands below 1.6 GHz suitable for transmission over a coaxial cable portion of the network infrastructure, the coaxial cable portion comprising the second portion of the network infrastructure (¶ 0021, 0026, Jia et al discloses, ¶ 0051, 0057, table 1).
Regarding claim 42, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein: the node apparatus further comprise an IC or chipset configured to support at least one of 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 3GPP 5G NR (New Radio) protocols; and the method further comprises generating RF waveforms within an unlicensed or quasi- licensed spectrum band selected from the group consisting of: (i) NR-U bands, (ii) CBRS bands, and (iii) C-Bands using at least the IC or chipset configured to support at least one of 3GPP LTE or 3GPP 5G NR protocols (¶ 0025, 0059, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074).
Regarding claims 43, 49, Mehrabani discloses, a method of operating a computerized apparatus within a network infrastructure, the computerized apparatus comprising (i) a second data interface configured for data transmission with respective second portions of the network infrastructure, at least a portion of the second portion of the network comprising infrastructure comprising a coaxial cable portion of the network infrastructure, (ii) an IEEE (Institute of Electrical and Electronics Engineers) Std. 802.11 ax-compliant chipset in data communication with the first data interface, and (iii) at least one frequency shifter, the method comprising (fig. 1-3, abstract, ¶ 0058-0060, 0107, , the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands): 
receiving, at the 802.11 ax-compliant chipset and via the first data interface, first signals (¶ 0058-0060, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands); 
processing the received first signals to generate 802.11 ax-compliant waveforms within a first frequency band via at least two spatial diversity ports associated with the 802.11 ax- compliant chipset (¶ 0058-0060, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands); and 
converting a frequency associated with the 802.11 ax-compliant waveforms from the first frequency band to a frequency within a second frequency band, the second frequency band adapted for transmission to the a coaxial cable portion of the network infrastructure via the second data interface (¶ 0058-0060, 0074, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands.
Mehrabani does not specifically disclose a first data interface.
In the same field of endeavor, Jia et al discloses, a first data interface and a second data interface configured for data transmission with respective first and second portions of the network infrastructure (¶ 0057, optical fiber, coaxial cable, fig. 3-7). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Mehrabani by specifically adding feature in order to enhance system performance to the significant improvement to the transmission performance of the digital link of radio frequency over glass network is achieved by introducing the delta-sigma modulation and demodulation processes at both the headend/hub and the customer premises/end users, thus, effectively replacing the optical connection with digital transmissions. The network transmission asymmetry is utilized to reduce the complexity at the transmitter side. The cost and design complexity of fiber nodes are significantly reduced while improving the system reliability as taught by Jia et al.
Regarding claim 44, Mehrabani and Jia et al disclose in claim 1 further, Jia et al discloses, wherein the first portion of the network infrastructure comprises a fiber-optic distribution portion of the network infrastructure (¶ 0011, 0057-0058, a hybrid fiber coaxial (HFC) network is provided. The network includes an optical hub configured to transmit a digitized bit stream over a digital optical link, a fiber node configured to receive the digitized bit stream over the digital optical link and convert the received digitized bit stream into a delta-sigma demodulated analog signal, and at least one end user configured to receive the delta-sigma demodulated analog signal from the fiber node).
Regarding claim 45, 50, Mehrabani and Jia et al disclose in claim 1 further, Jia et al discloses, wherein: the network infrastructure comprises a hybrid fiber coaxial (HFC) cable television network topology operated by a multiple systems operator (MSO); and the operating a computerized apparatus within the network infrastructure comprises operating by the MSO a node apparatus disposed at least partly between the first portion and the second portion (¶ 0011, 0057-0058, a hybrid fiber coaxial (HFC) network is provided. The network includes an optical hub configured to transmit a digitized bit stream over a digital optical link, a fiber node configured to receive the digitized bit stream over the digital optical link and convert the received digitized bit stream into a delta-sigma demodulated analog signal, and at least one end user configured to receive the delta-sigma demodulated analog signal from the fiber node).
Regarding claims 46, 51, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein: the processing the received first signals to generate 802.1 lax-compliant waveforms within a first frequency band via at least two spatial diversity ports associated with the 802.11 ax- compliant chipset comprises processing the received first signals to generate 802.11 ax-compliant waveforms within a first sub-band of the first frequency band (¶ 0055, 0058-0059, the UEs utilizes propagation over-the-air, enabled by operating frequency f2 e.g., 5 GHz in case of Wi-Fi devices, 2.4 GHz Wi-Fi, CBRS band in case of LTE/5G-NR devices, examples of the different communication protocols include, but is not limited to Wi-Fi 2.4 GHz, 3.6 GHz, 5 GHz i.e. IEEE 802.11 protocol and also see Jia et al disclose ¶ 0057, 0063); and the method further comprises using a second 802.11 ax-compliant chipset in data communication with the first data interface for at least generating 802.11 ax-compliant waveforms within a second sub-band of the first frequency band via at least two second spatial diversity ports; and wherein the first sub-band and the second sub-band are not overlapping with one another in frequency (¶ 0055, 0058-0059, the UEs utilizes propagation over-the-air, enabled by operating frequency f2 e.g., 5 GHz in case of Wi-Fi devices, 2.4 GHz Wi-Fi, CBRS band in case of LTE/5G-NR devices, examples of the different communication protocols include, but is not limited to Wi-Fi 2.4 GHz, 3.6 GHz, 5 GHz i.e. IEEE 802.11 protocol and also see Jia et al disclose ¶ 0057, 0063).
Regarding claims 47, 52 Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the generating of the 802.11ax- compliant waveforms within the first and second sub-bands each comprise generating within respective frequency bands below 1.6 GHz, said frequency bands below 1.6 GHz suitable for transmission over a coaxial cable portion of the network infrastructure topology (¶ 0021, 0026, Jia et al discloses, ¶ 0051, 0057, table 1).
Regarding claims 48, 53, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein: the computerized apparatus further comprise at least one IC configured to support at least one of 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 3GPP 5G NR (New Radio) protocols; and the method further comprises: generating RF waveforms within at least one of an unlicensed or quasi-licensed spectrum band, the at least one of the unlicensed or quasi-licensed spectrum band selected from the group consisting of: (i) NR-U bands, (ii) CBRS bands, and (iii) C- Bands, using at least the at least one IC configured to support at least one of 3GPP LTE or 3GPP 5G NR protocols; and causing delivery of the generated RF waveforms within the at least one of the unlicensed or quasi-licensed spectrum band to the second interface via at least one frequency shifting apparatus (¶ 0025, 0059, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAWAR IQBAL/Primary Examiner, Art Unit 2643